
	
		II
		112th CONGRESS
		2d Session
		S. 3173
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2012
			Mrs. Feinstein (for
			 herself, Mr. Kyl,
			 Mrs. Hutchison, and
			 Mr. Lautenberg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To allow funds under title II of the Elementary and
		  Secondary Education Act of 1965 to be used to provide training to school
		  personnel regarding how to recognize child sexual abuse.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Helping Schools Protect Our
			 Children Act of 2012.
		2.Training
			 teachers to recognize child sexual abuse
			(a)State
			 activitiesSection 2113(c) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6613(c)) is amended by adding at the end the
			 following:
				
					(19)Providing
				training for all school personnel, including teachers, principals, and pupil
				services personnel, regarding how to recognize child sexual
				abuse.
					.
			(b)Local
			 educational agency activitiesSection 2123(a) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6623(a)) is amended by inserting
			 after paragraph (8) the following:
				
					(9)Providing
				training for all school personnel, including teachers, principals, and pupil
				services personnel, regarding how to recognize child sexual
				abuse.
					.
			(c)Eligible
			 partnership activitiesSubpart III of part A of title II of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6631 et seq.) is
			 amended—
				(1)in section
			 2132(a), by striking the activities and inserting
			 activities; and
				(2)in section
			 2134(a)—
					(A)in paragraph
			 (1)(B), by striking and after the semicolon;
					(B)in paragraph
			 (2)(C), by striking the period at the end and inserting ; or;
			 and
					(C)by adding at the
			 end the following:
						
							(3)providing
				training for school personnel, including teachers, principals, and pupil
				services personnel, regarding how to recognize child sexual
				abuse.
							.
					
